Case 1:19-cv-01574-AJN Document 42 Filed 10/21/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

The Innocence Project, Inc.,

 

 

 

 

Plaintiff,
19-cv-1574 (AJN)

ORDER
National Museum of Health and Medicine, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

The parties are hereby ordered to show cause why the Court should not grant an order
that only allows Plaintiff to file the document in question under seal in its client’s state post-
conviction proceeding. This order would not prevent the court in the state post-conviction
proceeding from ordering further disclosure of the document. The parties shall submit a joint
filing by October 28, 2019. To the extent the parties have different views on this matter, they
may supplement the joint filing with letter submissions.

SO ORDERED.

Dated: October ds , 2019 ,
New York, New York A (\ \]
NAW

\Y \ ALTSON J. NATHAN
United States District Judge

 

 
